Citation Nr: 0927866	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a service-connected back disorder, claimed as chronic 
ligamentous strain, thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1985 and from December 1986 to October 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for a 
back disorder, assigning a 20 percent evaluation, effective 
from May 20, 2004.  The Veteran appealed the initial 
disability rating assigned to BVA, and the case was referred 
to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's back disorder is not manifest by 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine. 


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection in July 2005 in this case, the RO sent the 
Veteran a letter, dated in June 2004, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The Veteran was 
provided with notice of how VA determines disability ratings 
and effective dates in a March 2006 notice letter, after the 
RO had already granted service connection.  Nevertheless, 
because the claim for service connection had been granted, 
the defect in the timing of the notice about how a disability 
rating and effective date would be determined was harmless 
error as to that claim.  Dingess, 19 Vet. App. at 491; 
Goodwin, 22 Vet. App. at 137.  

In addition, by the time the March 2006 notice letter had 
been sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a July 2006 statement of the case (SOC) and March 
2007 supplemental statement of the case.  These documents 
informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA treatment records dated through 
January 2007 are on file.  The Veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  

Moreover, in addition to obtaining all relevant medical 
records, VA afforded the Veteran VA examinations in May 2005, 
June 2006 and February 2007 to evaluate his service-connected 
back disorder.  In this regard, the Board does not the 
Veteran and his representative's contentions that the 
Veteran's VA examinations were not adequate.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  They consider all of 
the pertinent evidence of record, to include the Veteran's 
statements and subjective complaints, and provide a complete 
rationale for the conclusions reached.  

Nonetheless, the Veteran has maintained that his examinations 
were not adequate and that his disability has increased in 
severity since the time of his last VA examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
the duty to assist includes a thorough and contemporaneous 
medical examination, which takes into account records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  Although 
the July 2009 Appellant's Brief goes on to state that the 
February 2007 VA examination was too old for rating purposes, 
the Board notes that the duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  In this case, as was noted above, the 
Board finds the February 2007 VA examination to be adequate, 
in that it included a review of the claims file, the 
Veteran's oral history and a thorough physical examination of 
the Veteran.

More importantly however, there is no evidence to support the 
contentions that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a); cf. Caffrey, 6 Vet. 
App. at 381 (current VA examination was warranted where 
appellant presented a letter from his rehabilitation 
counselor and a private examination report, both of which 
suggested that there had been a material change in his 
condition and that current rating was insufficient).  Because 
the Veteran in this case has not presented any objective 
evidence indicating that there has been a material change in 
his disability or that the current rating may be incorrect, 
the Board finds that a current VA examination is not 
warranted.  See 38 C.F.R. § 3.327(a); Caffrey, 6 Vet. App. at 
381.  Furthermore, the Board again emphasizes that the May 
2005, June 2006 and February 2007 VA examinations were 
adequate and reliable, particularly in light of the 
contradictions between the Veteran's subjective complaints 
and the objective medical findings, as well as his 
unwillingness to cooperate with the examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

In this case, the Veteran's service-connected back disorder 
is currently assigned a 20 percent evaluation, pursuant to 
38 C.F.R. § 4.71, Diagnostic Code 5237.  

Under 38 C.F.R. § 4.71a, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine 
...................................................100

        Unfavorable ankylosis of the entire thoracolumbar spine 
............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine 
........................................................
..............................40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
........................................................
....30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis................................................
........................................................
.20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
........................................................
.....................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes is as follows:

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months 
........................................................
.....................60

With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months .......................................40

With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months 
...........................................20

With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 
months.............................................10

In considering all of the evidence under the law and 
regulations as set forth above, the Board finds that the 
Veteran's back disorder is appropriately evaluated as 20 
percent disabling.  There is no objective evidence that the 
Veteran's back disability has resulted in limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  

The Veteran was afforded a VA examination in May 2005.  At 
that examination, the Veteran reported taking a total of six 
pain pills per day.  He did not use any type of brace or 
support on his back.  He had used a cane in the right hand 
for about the past month.  The Veteran stated that since 
leaving service, he worked as a security guard, as well as a 
job at a restaurant.  He had not worked in the past year 
because of problems with his lower back.  At the examination, 
the Veteran complained of pain that appeared to be localized 
to the thoracic spine.  He pointed to the base of the neck as 
the most proximal area of pain and the thoracolumbar junction 
as the most distal.  He stated that pain was aggravated by 
any bending, twisting or lifting.  He denied leg pain and 
radiculopathy.  He had no bowel or bladder problems.  

On physical examination, the Veteran presented as a well-
developed, well-nourished gentleman using a cane in his right 
hand.  He did splint his back while moving about the 
examination room.  Examination showed the pelvis was level.  
There were no lists or scoliosis.  There was no spasm.  The 
Veteran flinched when any part of his torso was touched.  He 
complained of pain in the mid-thoracic spine on attempted 
flexion beyond 30 degrees, but denied pain on extension or 
lateral bending on either side.  On neurologic examination, 
the heel and toe gait were unstable but intact.  Straight leg 
raise was negative.  Patellar tendon reflexes were intact 
bilaterally.  Achilles tendon reflexes were absent.  X-rays 
of the thoracic spine taken in April 2004 showed mild 
anterior wedging of the lower thoracic vertebral segments and 
mild thoracic spondylosis.  X-rays of the lumbosacral spine 
were normal.  

The examiner stated that during the interview, the Veteran 
made no reference to problems with his cervical or lumbar 
spine.  He localized his symptoms to the thoracic spine 
alone.  However, the examiner stated that it must be 
emphasized that the Veteran appeared to grossly overreact to 
any type of painful stimuli to his back.  As stated above, he 
tended to flinch any time his torso was touched.  It was felt 
by the examiner that while the Veteran's present back 
symptoms were a direct result of events that occurred while 
he was on active duty, his symptoms were greatly exaggerated.  

The examiner also mentioned the Veteran's joint function was 
limited by pain alone.  Weakness, fatigue and lack of 
endurance following repetitive motion were not significant 
factors.  Again, the examiner stated that it should be 
emphasized that there appeared to be a considerable 
functional overlay in the Veteran's multiple subjective 
complaints. 

The Veteran was also afforded a VA examination in June 2006.  
At that examination, the Veteran reported that he had 
approximately 6 acupuncture treatments in the past year 
without lasting benefit.  He stated that he took ibuprofen.  
He did not use a back brace.  He continued to use a cane on a 
full-time basis.  The Veteran had no medical evaluation or 
treatment outside the VA system.  He was not employed.  At 
the examination, the Veteran complained of constant pain in 
the spine, which extended from the base of the neck 
proximally, to the sacrum distally.  The Veteran stated that 
the pain increased with any activity, including using the 
arms above shoulder level.  He denied radiation of pain into 
the lower extremities but was having some pain in his hands, 
which was apparently due to an unrelated carpal tunnel 
syndrome.  He denied bowel and bladder incontinence. 

On physical examination, the Veteran presented as a well-
developed, well-nourished gentleman who walked from the 
waiting room to the examining room with a somewhat slow, 
halting, unsteady gait.  He moved slowly about the examining 
room but did not demonstrate apparent pain when climbing on 
and off the examining table.  Examination of light palpation 
anywhere over the thoracic or lumbar spine revealed that 
merely touching the skin with one's fingertips caused a very 
extreme and apparently painful reaction.  The Veteran refused 
to flex or extend his lumbar spine, stating that the pain was 
too severe.  He also was unable to walk on tiptoes or hells 
because of pain.  He complained of pain in the lower back 
with straight leg raising to 60 degrees.  The deep tendon 
reflexes were hypoactive but intact overall.  The examiner 
diagnosed chronic ligamentous strain to the thoracolumbar 
spine. 

Overall, the examiner stated that the Veteran's clinical 
picture was very similar to that at his past VA examination 
in May 2005.  Again, it was the very strong feeling of the 
examiner that the Veteran's symptoms were markedly 
exaggerated.  Whether this was a conscious reaction or not, 
he did not know.  Certainly however, the Veteran's subjective 
complaints were way out of proportion to objective X-ray and 
physical findings.  Overall, the examiner stated that he 
certainly saw no evidence whatsoever that the Veteran's 
condition had worsened since the last evaluation.  

The Veteran was once again afforded a VA examination in 
February 2007.  At that examination, the examiner noted that 
the Veteran had no definitive treatment for his back, but 
that he was currently taking some type of medication three 
times per day.  He did not use any type of brace or support, 
but did walk with a cane.  He remained unemployed.  At the 
examination, the Veteran complained of constant pain from the 
base of the neck proximally to the lumbar spine distally.  
The pain was aggravated by any motion and he stated that any 
attempt to move the spine increased the severity.  The 
Veteran denied any bowel and bladder incontinence.  

Physical examination showed a well-developed and well-
nourished gentleman who appeared to move about the examining 
room without difficulty.  He was able to sit in a chair and 
lean back without apparent pain.  He was able to stand from 
the chair and disrobe from the waist up without apparent 
difficulty.  However, when the examiner touched the Veteran's 
back anywhere from the base of the neck to the lumbar spine, 
the Veteran flinched as though it was a very painful 
procedure.  Furthermore, when the Veteran was asked to bend 
forward he stated that he was unable to do so because of the 
pain.  The most he could flex his lumbar spine was about to 
15 to 20 degrees.  However, if the Veteran was allowed to 
stand next to the examining table and bend over the table and 
support his back, he could flex his spine to about 45 
degrees.  The examiner diagnosed chronic soft tissue strain 
to the thoracic spine. 

The examiner stated that he had gone through the Veteran's 
chart and he thought very thoroughly.  He stated that his 
conclusions in 2005 and 2006 remained valid.  Again, in the 
examiner's opinion, the subjective complaints were not 
supported by objective X-ray and physical findings.  He also 
stated that there was no additional limitation after 
repetitive use and that there were no flare-ups, but that the 
Veteran's back was tender. 

Thus, as noted above, the objective medical findings do not 
show that the Veteran's back disability has resulted in 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Although the Veteran could only flex 
his spine to between 15 to 20 degrees at the February 2007 VA 
examination, the Board notes that the Veteran could flex to 
45 degrees over the examining table, and also emphasizes the 
VA examiner's consistent reports that the Veteran exaggerated 
his symptoms, and that his subjective complaints were 
contradicted by the objective physical findings.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes the Veteran's subjective complaints of 
constant back pain.  However, at the February 2007 VA 
examination, the examiner stated that there were no 
additional limitations after repetitive motion.  Similarly, 
at the May 2005 examination, the examiner acknowledged the 
Veteran's subjective complaints of pain, but stated that 
weakness, fatigue and lack of endurance following repetitive 
use were not significant factors.  Again, the examiner 
emphasized that there appeared to be considerable functional 
overlay in the Veteran's multiple subjective complaints.  
Furthermore, the examiner stated that the Veteran did not 
wear a back brace or follow any definitive treatment, other 
than to take pain medications.  Thus, after considering the 
Veteran's complaints and the physical findings, the Board 
finds that application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
does not provide a basis for a rating higher than 20 percent.

The Board has also considered whether a higher disability 
evaluation could be assigned under Diagnostic Code 5243, 
intervertebral disc syndrome.  The May 2005, June 2006 and 
February 2007 VA examiner did not diagnose the Veteran with 
intervertebral syndrome, nor do his subsequent VAMC treatment 
records reflect such a diagnosis.  On neurological 
examination in May 2005, the Veteran showed the heel and toe 
gait were unstable, but intact.  Straight leg raises were 
negative.  Patellar tendon reflexes were intact bilaterally, 
but Achilles tendon reflexes were absent.  Importantly, the 
Veteran consistently denied any radiating pain into his lower 
extremities and any bowel or bladder incontinence.  A 
disability evaluation under the criteria for intervertebral 
disc syndrome would therefore be inappropriate.

Even if a diagnosis of intervertebral disc syndrome was 
rendered, there is no evidence that the Veteran experiences 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Therefore, the 
Veteran is not entitled to a higher rating for his service-
connected back disorder pursuant to Diagnostic Code 5243.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 20 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.

Therefore, the Board finds that Veteran's level of disability 
more closely approximates the criteria for a 20 percent 
rating and a higher rating is not warranted at any point 
during the instant appeal.  Accordingly, the Veteran's claim 
for a disability rating in excess of 20 percent for his 
service-connected back disorder must be denied.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2008).

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
back disorder is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected back disorder has caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, although the Veteran indicated at his VA 
examinations that he was unemployed, and that he did not seek 
further employment due to his back, the Board finds that the 
rating criteria to evaluate back disorders reasonably 
describe the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for the Veteran's service-connected back disorder, 
claimed as chronic ligamentous strain, thoracic spine, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


